Gardner, J.
The defendant was convicted of bribery for that he did offer to give a police officer of the City of Savannah $50 as an undue reward to influence the behavior of the police officer. The police officer arrested the defendant for the possession of unstamped whisky. The defendant offered the officer $50 not to prosecute the case. The officer refused to take it. The defendant put it in the officer’s pocket, stating: “I want you to have it.” The officer immediately called his companion officer and informed him as to what had transpired. The defendant was indicted and convicted for illegally possessing whisky. Both officers testified as to what happened concerning the $50, at the time the defendant was arrested. At the trial in the whisky case the officers had the $50 which the defendant put into the officer’s pocket. The jury was authorized to find such to be the facts. The defendant was convicted of bribery. He made a motion for a new trial, which was overruled, and he assigns error on that judgment here. The evidence sustains the verdict.

Judgment affirmed.


MacIntyre, P.J., and Townsend, J., concur.